Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 9:18-80106-CIV-Middlebrooks/Brannon

   GLOBAL DIGITAL SOLUTIONS, INC.,

           Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN.

         Defendants.
   _____________________________________________/

                                           FINAL JUDGMENT

           This action came before the Court on the Order Resetting Hearing Regarding Damages

   [DE 252]. The Court conducted an evidentiary hearing on December 2, 2020, on the evidence

   presented the Court finds as follows:

           1.      This Court has subject matter jurisdiction over this action pursuant to 28 USC §

   1332(a)(2) because the matter in controversy exceeds the sum or value of $75,000.00, exclusive

   of interest and costs, and is between a citizen of a State (Florida) and citizens or subjects of a

   foreign state (Brazil).

           2.      A Default was entered against Defendants on February 28, 2020 [DE 206].

   Thereafter, the Defendants sought to vacate the default [DE 222], with said Motion being denied

   by Order dated October 28, 2020 [DE 245].

           3.      Plaintiff is seeking damages relating to the breach of the Share Purchase and Sale

   Agreement (“SPA”) under two alternative theories, the first is incidental damages relating to its
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 2 of 8




   specific performance claim and the second is consequential damages relating to the breach of

   contract.

          4.      Plaintiff presented the testimony of Matthew Crow, the President of Mercer Capital.

   Mr. Crow testified regarding tax liabilities Defendant, GRUPO RONTAN ELECTRO

   METALURGICA, S.A. (“RONTAN”), could be subject to and fines RONTAN was at risk of

   being charged against. Mr. Crow testified that the issues relating to the non-compliance with the

   SPA were known to Plaintiff prior to the proposed closing date, which was December 31, 2015.

   The only issues not known at that time were the additional real estate encumbrances from 2020

   and the debt in excess of that specified in the SPA that happened subsequent to the transaction

   date. Mr. Crow testified that he had no knowledge as to whether RONTAN had actually incurred

   or received any fines for the unpaid taxes which were identified in the KPMG documents he

   reviewed. He testified that there were taxes currently in litigation, but could not identify the

   amounts which are actually owed by RONTAN for past due taxes and fines. He was also unable

   to identify if RONTAN had actually been subject to any additional taxes, which were identified in

   the KMPG report that he relied upon. Mr. Crow testified that he has no knowledge of the Brazilian

   tax system or legal system as applied to challenges made for tax assessments. Mr. Crow’s

   incidental damages calculation was based off speculation and conjecture with minimal factual

   support for his findings. Additionally, Mr. Crow testified to the actual damages Plaintiff has

   suffered from the breach of the SPA. Mr. Crow used a projection of income for RONTAN which

   may never occur. He testified that for the years of 2018, 2019 and 2020 he projected actual income

   and used past income to extrapolate projections moving forward. Once again the calculations

   performed by Mr. Crow were speculative and did not have factual support to substantiate his

   findings.
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 3 of 8




          5.      Plaintiff also presented the testimony of Paolo Tedesco who is an attorney in Brazil.

   Mr. Tedesco testified to how tax proceedings take place in Brazil. He testified regarding the

   different type of taxes companies are subject to in Brazil and had contradictory testimony as to

   whether the Brazilian government reduces taxes and/or fines. Mr. Tedesco testified that for the

   outstanding taxes identified by Mr. Crow, RONTAN has the option to plead for a discount. Mr.

   Tedesco then testified if a tax notice is issued by the government, the tax payer, upon receipt of

   the notice, can challenge the amount of taxes to the administrative authorities. After presenting

   the argument to the administrative authorities, the taxes could be upheld, reduced in part or reduced

   in total. If the tax payer prevails in the administrative proceedings the amounts subject to the tax

   will not be collected. Additionally, Mr. Tedesco testified that there are three situations which to

   determine the percentage of the fines attributed to unpaid taxes, which range from a twenty-five

   percent if the company confesses to the tax debt, seventy-five percent if the company does not

   confess, and one hundred percent if the tax notice is a cause of fraud. He went on to testify that

   depending on how quickly the tax debt is paid, it will also determine the discount the tax payer

   receives on a penalty issued. Mr. Tedesco did not provide any testimony as to whether the tax

   debts for RONTAN were subject to any of the discounted percentages for determining the amount

   of the fines which could be levied or whether they were reduced for timely payment.

          6.      Plaintiff also presented the testimony of Clovis Paulino, Rule 30(b)(6) Corporate

   Representative of RONTAN, who testified that at the time the SPA was signed there were taxes

   owed by RONTAN, but could not remember the amount.

          7.      Defendants presented Jose Carlos Bolzan who confirmed to the Court that the tax

   liabilities testified to by Mr. Crow are in fact being defended administratively and judicially. Mr.

   Bolzan stated that they have ten years to defend the claims. He also stated that the only reason
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 4 of 8




   RONTAN is in such financial hardship is because of Plaintiff’s failure to close on the transaction

   pursuant to the SPA.

          8.      Daniela Bolzan who is the administrator of RONTAN, also testified on behalf of

   Defendants. She set forth the mortgages identified by Plaintiff on the real property owned by

   RONTAN were not mortgages, but instead the Brazilian equivalent to a Lis Pendens. Ms. Bolzan

   stated the R$75 million is a notation from a judicial proceeding and if RONTAN prevails in the

   litigation, which was brought by a former owner of RONTAN, the encumbrance on the real

   property will be removed without RONTAN having to pay anything for it.

          9.      The SPA contains a clause titled “SPECIFIC CONDITIONS PRIOR TO

   CLOSING”, which is contained in section 3 of the SPA. This section sets forth numerous

   conditions precedent to closing the transaction between the parties. A condition precedent requires

   the execution of an act after the contract has been entered but before the obligation to perform

   under the contract is triggered. New South Communications, Inc. v. Houston Casualty Co., No.

   19-12276, 2020 WL 6391222, at *5 (11th Cir. November 2, 2020). In this matter, the condition

   precedent represents an obligation to be performed by Plaintiff prior to the time the closing can

   occur. Section 3.1 states “The specific conditions to be satisfied prior to the Closing Date, in

   addition to the other conditions herein are as follows”, with the remainder of the section setting

   forth certain conditions to be met prior to closing. There was also testimony that RONTAN was

   in violation of the conditions precedent contained in Section 3.1.4 and Mr. Crow testified that

   RONTAN was not in compliance with Section 3.1.7. Section 3.1.11 permits the satisfactory

   completion in Plaintiff’s sole discretion of its due diligence review investigation of RONTAN and

   its business. Mr. Crow testified that the issues relating to the taxes and fines were discovered

   during the due diligence conducted by KMPG on behalf of Plaintiff. Section 3 concludes with the
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 5 of 8




   following statement: “At its sole discretion, the Purchaser (Plaintiff) may waive its rights to request

   the fulfillment by the Sellers (Defendants) of any such conditions prior to the Closing Date. Any

   such waiver shall be granted in writing and duly signed by the Buyer’s legal representative.”

          10.     Section 4 of the SPA is titled “CLOSING”, with Section 4.1 setting forth, “Subject

   to satisfaction or waiver of the conditions precedent provided in Section 3 of this Agreement, the

   closing of this Agreement shall take place within ten business days from the date of the issuance

   of the opinion of Kopelowitz Ostrow…or such other place agreed to in writing by the Parties.

          11.     Under Florida law damages awarded in specific performance are a way of

   compensation to adjust the equities between the parties to place them in a position that they would

   have occupied had the contract been timely performed. Quantum Communication Corp. v. Star

   Broadcasting, Inc., 491 F.Supp.2d 1123 (SD Fla 2007). A court cannot rewrite the terms of a

   contract in an attempt to make otherwise valid contract terms more reasonable for a party or to fix

   an apparent improvident bargain. Leverso v. Southtrust Bank of Alabama National Association,

   18 F.3d 1527 (11th Cir 1994).

          12.     If Plaintiff were to select the remedy of specific performance the Court would have

   to award damages that would put the parties in the position as if the SPA had been performed. As

   set forth by Mr. Crow, Plaintiff knew of the undisclosed tax issues prior to December 31, 2015,

   which was the originally closing date. These issues were discovered during the due diligence

   review performed for Plaintiff by KPMG. The other breaches alleged against RONTAN are now

   known to Plaintiff, which would be prior to closing. Furthermore, the incidental damages alleged

   by Plaintiff directly relate to the conditions precedent set forth in Section 3 of the SPA. If Plaintiff

   selects the remedy of specific performance without the conditions precedent being satisfied, it

   would have to decide whether to waive the conditions or not in order to close. If Plaintiff waives
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 6 of 8




   the conditions precedent it can close, but it would not be entitled to receive incidental damages. If

   the conditions precedent are not waived, and the Court has determined the conditions were not

   satisfied, the SPA provides the remedy for Plaintiff, which is to terminate the contract. Section 9

   of the SPA is titled “TERMINATION AND ABANDONMENT” and sets forth in Section 9.1 that

   “This Agreement may be terminated and the transaction herein contemplated may be abandoned

   at any time:”, with Section 9.1.3 stating “by the Purchaser if it is not satisfied in its sole discretion

   with its due diligence review of Rontan and its Business”, and Section 9.1.4 states “by the

   Purchaser or Seller, if any condition to closing as identified in Section 3 above is not satisfied on

   or prior to the Closing Date”. Section 9 of the SPA clearly and unambiguously sets forth Plaintiff’s

   options if it is not satisfied with the due diligence review and/or a condition in Section 3 is not

   satisfied. While it may be more equitable for the Court to award incidental damages with the

   specific performance remedy, this Court is bound by the terms of the SPA. Therefore, if Plaintiff

   selects the remedy of specific performance it is precluded from recovering any incidental damages

   pursuant to the SPA.

           13.     Furthermore, even if the SPA permitted the award of incidental damages if Plaintiff

   selected the remedy of specific performance it would not be entitled to recovery of said damages

   based on the evidence presented. Plaintiff has the burden of setting forth evidence to show within

   reasonable certainty that the Plaintiff suffered damages and that the damages flowed as the natural

   and proximate result of defendant’s wrong conduct. Aldon Industries, Inc. v. Don Myers &

   Associates, Inc., 517 F.2d 188, 191 (5th Cir 1975). The amount of damages must be capable of

   proof to a reasonable certainty and not left to speculation or conjecture. Id.

           14.     As set forth above, Mr. Crow’s calculations were based off speculation and

   conjecture without factual evidence to support it. Mr. Crow testified RONTAN was at risk of
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 7 of 8




   receiving these fines and being assessed additional taxes, but had no knowledge of whether

   RONTAN actually received said fines or additional taxes. Moreover, as to the fines, Mr. Crow

   was unable to testify to whether the amounts of the actual fines received by RONTAN, were

   actually received fines from the Brazilian government. Even if RONTAN did receive fines, as Mr.

   Tedesco testified, it would have the right to challenge the fines, or additional taxes, first in an

   administrative proceeding and thereafter in a judicial proceeding. Mr. Crow and Mr. Tedesco both

   admitted that if RONTAN prevailed on its challenge to the additional taxes or fines there may be

   no additional charges to RONTAN. If RONTAN did not receive additional taxes or fines, or if

   the additional taxes and/or fines were reduced in either an administrative or judicial proceeding,

   the calculations provided by Mr. Crow would be inaccurate. Mr. Jose Carlos Bolzan testified that

   RONTAN is actively challenging the fines and additional taxes. Mr. Tedesco testified that the

   statute of limitation period is five years for fines and taxes imposed at the administrative level and

   five years at the judicial level, but this period is uncertain. He also testified that in Brazil the

   process of contesting taxes and fines is confidential and there is no way of knowing the true amount

   due. Mr. Tedesco went on to state that if RONTAN prevails in the administrative proceeding any

   fine could be reduced to zero. Mr. Crow also testified regarding what he believed to be a mortgage

   on real property owned by RONTAN. However, his testimony was contradicted by Daniela

   Bolzan’s testimony that the encumbrance is simply the Brazilian equivalent to a Lis Pendens as

   there is litigation pending with a former partner of RONTAN and the encumbrance will be lifted

   if RONTAN prevails in the lawsuit. Without additional information this Court cannot award

   incidental damages based off the speculative testimony and calculations provided by Plaintiff.

          15.     Furthermore, the benefit of the bargain damages testified to by Mr. Crow for breach

   of contract are also speculative. Mr. Crow used projections of income and cash flow to determine
Case 9:18-cv-80106-DMM Document 263 Entered on FLSD Docket 12/16/2020 Page 8 of 8




   the benefit of the bargain damages for three years of analysis without knowing that income or cash

   flow was actually made by RONTAN.

          IT IS THEREFORE ORDERED AND ADJUDGED AS FOLLOWS:

          16.     Plaintiff is awarded specific performance and the Parties are ordered to comply with

   the SPA to close the transaction. Plaintiff is precluded from recovering the incidental damages it

   is seeking pursuant to the SPA, and even if it was entitled to incidental damages pursuant to the

   SPA, the damages were not proved with a reasonable certainty and are too speculative to be

   awarded to Plaintiff. Therefore, Plaintiff is not entitled to incidental damages.

          17.     Plaintiff’s damages relating to the benefit of the bargain are also too speculative to

   be awarded as Plaintiff failed to meet its burden to prove damages with a reasonable certainty.

   Due to Plaintiff failing to meet its burden of proof no damages are available to Plaintiff for the

   breach of contract relating to the benefit of the bargain.




   SIGNED in Chambers at West Palm Beach, Florida this _____ day of December, 2020.


                                                  _________________________________
                                                  DONALD M. MIDDLEBROOKS
                                                  UNITED STATES DISTRICT JUDGE

   cc: Counsel/Parties of Record
